ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner acknowledges receipt of the amendment filed 11/30/ 20 wherein claims 1, 8, 12, 20, and 26 were amended and claim 29 was added.  In addition the Examiner acknowledges the amendment filed 7/12/19 wherein the specification was amended.
	Note(s):  Claims 1-29 are pending.

APPLICANT’S INVENTION
The instant invention is directed to a composition (and uses thereof) comprising a metal, chelator, linking group, and a cyclic peptide as set forth in independent claims 1, 12, and 20.

APPLICANT’S ELECTION
Applicant’s election without traverse of Group I (claims 1-19) in the reply filed on 11/30/20 is acknowledged.  The restriction is still deemed proper and is made FINAL.
	Note(s):  It is duly noted that Applicant elected the following species for initial examination:  Ch = 
    PNG
    media_image1.png
    259
    266
    media_image1.png
    Greyscale
; Tm = 
    PNG
    media_image2.png
    410
    311
    media_image2.png
    Greyscale
; L1 = (C1-C6)alkyl-6H4)-NH-C(=S)-NH; and M = 212Pb.  Applicant did not specific R27 and R5-R24 wherein only one of R7, R13, or R14 is L1.  Thus, the values of R27 and R5-R24 are as set forth in independent claim 12.  Claims 1-19 read on the elected species.
	Initially, Applicant’s elected species was searched.  However, since no prior art was found which read on the instant invention, the search was expanded to the species disclosed in Kjaer et al (US Patent No. 10,159,759).  The search was not further extended because prior art was found which could be used to reject the claims.

WITHDRAWN CLAIMS
Claims 20-29 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.

112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-11:  Independent claim 1 is ambiguous for the following reasons:  (1) the variable L1 in Applicant’s Formula I and line 21 is not defined.  Did Applicant intend to write L1 (the one is a superscript; see line 25) instead of L1 (the one is a subscript)?  (2) In Formula II, III, IV, and V, the variable L1 is attached to the structure.  Is Applicant attempting to imply that this is the attachment of L1 in Formula I?  If so, there would be two L1 groups present (one in the structure and one in Formula I)  If Applicant intended the L1 in the structure to be the attachment point, then clarification is needed what is written is not consisted with what Applicant intended to write.  (3) Likewise, in the variable Tm, the variable L1 is present.  Where is Tm attached to the L1 group in Formula I?  Are there multiple L1 groups present in the final structure generated form Formula I?  Since claims 2-22 depend upon independent claim 1 for clarity, those claims are also vague and indefinite.
	Claim 12:  Independent claim 12 is ambiguous for the following reasons:  (1) the variable L1 in Applicant’s Formula I and line 17 is not defined.  Did Applicant intend to write L1 (the one is a superscript; see line 22) instead of L1 (the one is a subscript)?  (2) In the variable Tm, the variable L1 is present.  Where is Tm attached to the L1 group in Formula I?  Are there multiple L1 groups present in the final structure generated form Formula I?  
	Claim 16:  The claim contains improper Markush terminology.  According to MPEP 803.02, proper Markush terminology requires a closed grouping of substances.  The use of the term ‘includes’ is open terminology and allows for unlisted substances to be present in the Markush group.

112 FOURTH PARAGRAPH REJECTION
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

103 REJECTIONS
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kjaer et al (US Patent No. 10,159,759).
	Kjaer et al disclose radiolabeled peptides that may be used for diagnostic and therapeutic purposes (see entire document, especially abstract; column 4, lines 22-26).  In particular, Kjaer et al disclose 64Cu-DOTA-TATE having the structure 
    PNG
    media_image3.png
    334
    1019
    media_image3.png
    Greyscale

wherein for Applicant’s Formula I, M-Ch-L1-Tm, M is 64Cu; Ch is 
    PNG
    media_image4.png
    302
    288
    media_image4.png
    Greyscale
; L1 (which is R7 in Applicant’s 
    PNG
    media_image5.png
    257
    269
    media_image5.png
    Greyscale
) is CH2-C(=O)-NH which is equivalent to Applicant’s (C1-C6)alkyl-C(=O)-NH; R27 (which is a part of Tm, 

    PNG
    media_image6.png
    408
    314
    media_image6.png
    Greyscale
) is C(=O)OH; and the cyclic peptide is the same as that of Applicant’s (which is a portion of Tm) is 
    PNG
    media_image7.png
    259
    726
    media_image7.png
    Greyscale
 (column 2 line 65; column 4, line 30).  	
	Kjaer et al disclose that their compound (composition) may be used for radiotherapy in treating tumors (column 4, lines 21-26).  In making the compound/composition, 0.3 mg of 
    PNG
    media_image8.png
    323
    991
    media_image8.png
    Greyscale
 is used in combination with gentisic acid and sodium acetate (1 ml, 0.4 M, pH = 5.0) (column 4, lines 29-58; columns 5-6, bridging paragraph).  

Thus, both Applicant and Kjaer et al disclose a composition that meets the requirements of Applicant’s Formula I as set forth in independent claim 1.

Claims 1 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kjaer et al (US Patent No. 10, 159,759) in view of Dean et al (US Patent No. 6,017,512).
	Kjaer et al (see detailed discussion above) fail to disclose a kit comprising the composition of independent claim 1.
	Dean et al is made of record for its well-known teachings in the art regarding therapeutic peptides and kits.  Specifically, Dean et al disclose radiolabeled cyclic peptides that may be used for diagnostic and therapeutic purposes (see entire document, especially, abstract).  In particular, the cyclic peptide may have the Formula cyclo-A4-B1-B2-B3-B4-C4 wherein B1 = Tyr, B2 = Trp, B3 = Lys, B4 = Thr, C4 = amino acid comprising a mercapto sidechain; and A4 = Cys (column 5, lines 32-44; column 12, lines 51 and 59-61).  The cyclic peptide may be radiolabeled with 67Cu, 153Sm, 212Bi, 166Ho, and 211At (column 7, lines 10-19).
	Dean et al disclose that the one may have a kit comprising the necessary components to generate a cyclic peptide composition.  The kit components comprise a sealed vial containing a predetermined quantity of a peptide reagent and a sufficient amount of reducing agent to radiolabel the peptide (columns 9-10, bridging paragraph).  The cyclic peptide may be attached to a linker moiety (columns 11-12, bridging paragraph).  It is disclosed that one may utilize sodium salt, ammonium salts, or lower alkyl ammonium salts when forming the radiolabeled composition (column 20, lines 59-64).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to generate a kit comprising the components of the Applicant’s Formula I as set forth in independent claim 1 using the teachings of Kjaer et al in combination with Dean et al for the following reasons.  (1) Kjaer et al disclose that it is well known in the art to have a composition that meets the requirements of Formula I, M-Ch-L1-Tm.  In addition, Kjaer et al disclose that it is well known in the art that in preparing the composition of Formula I that one utilizes at least one pharmaceutically acceptable buffer (0.4 M sodium acetate or an ammonium salt or alkyl ammonium salt as in Dean et al), an antioxidant (gentisic acid), or a scavenger (DOTA containing chelator) (Kjaer et al, columns 5-6, bridging paragraph).
(2) Dean et al disclose that it is well known in the art to have a kit for compositions comprising a cyclic peptide having a core sequence of YWKTC (Tyr-Trp-Lys-Thr-Cys), like the cyclic peptide (Tm) in the instant invention.  In addition, Dean et al disclose that their composition may have a linker, chelating component, and a metal, which are all components present in the instant invention.  Also, Dean et al disclose that one may have a kit for preparing the radiolabeled cyclic peptide comprising a sealed vial containing a predetermined quantity of a peptide reagent.  Thus, since both Kjaer et al and Dean et al disclose cyclic peptides having an overlapping core, it would have been obvious to a skilled artisan to incorporate the components for making the cyclic peptide into kit form like that of Dean et al.  Hence, it would have been obvious to a skilled artisan at the time the invention was made to generate a kit comprising a composition comprising Formula I, M-Ch-L1-Tm, in combination with an pharmaceutically acceptable buffer (0.4 M sodium acetate), an antioxidant (gentisic acid), and a scavenger (DOTA containing chelator) as illustrated in the process of making the peptide of Kjaer et al, columns 5-6, bridging paragraph.  Furthermore, since both Kjaer et al and Dean et al are directed to cyclic peptide compositions that may contain a meta, a chelating moiety, a linker, and a cyclic peptide which may be used for evaluating cancer, the references may be considered to be within the same field of endeavor.  Hence, the reference teachings are combinable.
 	For the reasons set forth above, a 103 rejection over the cited prior art documents is deemed proper.

PRIORITY DATE
It is duly noted that Applicant is claiming priority back to Provisional Application 62/445,541 filed 1/12/2017.  However, review of that application does not provide support for full support of independent claims 1, 12, and 20.  Thus, Applicant is not entitled to the filing date of the provisional application.
	Support for the full scope of the instant invention is found in PCT/US2018/013640 filed 1/12/2018.  Thus, Applicant is entitled to the filing date of 1/12/2018.

COMMENTS/NOTES
Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In particular, it is noted that the composition/product of the prior art is the same/similar as that being claimed by Applicant.  Although the cited prior art may not disclose the particular use, the composition/product would be capable of having the same use as Applicant's invention since a composition/product and its properties are inseparable.  Thus, Applicant's composition/product, like the cited prior art, would be 'capable of' performing the same function.
	Note(s):  Applicant’s attention is directed to claims 1, 12, 13, and 19 are all claims that contain an intended use of the composition.

It is duly noted that claim 7 is a product by process claim.  Applicant is respectfully reminded that according to MPEP 2113, product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  Thus, patentability of the product does not depend on its method of production.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        February 13, 2021